      Case 7:19-mj-06053-MRG Document 1 Filed 06/27/19 Page 1 of 3
                                                                [] URJGfNAL

Approved by : _ __ -----1:,~~~~~:::::_.S,,,,.L__:::::=~1---2 ~ -- -
              ERICA
              Special Assistant

Before :       THE HONORABLE MARTIN R . GOLDBERG
               United States Magistrate Judge
               Southern District of New York

                                                   -x
UNITED STATES OF AMERICA                                      MISDEMEANOR
                                                              COMPLAINT

              -v -                                            Violation of
                                                              NYVTL 1192(3)
                                                              NYVTL 118 0 ( d) ( 1 )
ROBERT D. MELAND

             Defendant



                                                              COUNTY OF OFFENSE :
                                                              ORANGE

                                                 - -x
UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK, ss . : :

     JASON GONZALEZ , being duly sworn , deposes and says
that he is a Court Liaison , assigned to the United States
Military Academy , West Point, New York , and charges as
follows :

                                COUNT ONE

     On or about May 8 , 2019, on the West Point Military
Reservation , within the special maritime and territorial
jurisdiction of the United States , in the Southern District
of New York , ROBERT D. MELAND , the defendant , unlawfully ,
knowingly , and willfully did operate a motor vehicle upon a
public roadway while intoxicated , to wit , the defendant
operated a motor vehicle on Stony Lonesome Road , West
Point , New York , with a blood alcohol content of . 12.

    (New York State Vehicle & Traffic Law , Section 1192(3))

                                COUNT TWO

      On or about May 8 , 2019 , on the West Point Military
Re5ervation , within the 5pecial maritime and territorial
     Case 7:19-mj-06053-MRG Document 1 Filed 06/27/19 Page 2 of 3



jurisdiction of the United States , in the Southern District
of New York , ROBERT D. MELAND , the defendant , unlawfully ,
knowingly , and willfully did operate a motor vehicle in
excess of the maximum posted speed limit to wit , the
defendant operated a motor vehicle on Stony Lonesome Road
at a speed of 37 MPH when the posted speed limit is 25 MPH.

 (New York State Vehicle    &   Traffic Law , Section 1180(d) (1))


     The basis for the deponent ' s knowledge and for the
foregoing charges are , in part , as follows :

1.   I am a Court Liaison , assigned to the Provost Marshal
Office , at the United States Military Academy , West Point ,
New York , which is located in the Southern District of New
York .

2 . Upon information and belief , on or about May 8 , 2019 ,
at approximately 11 : 00 p . m., MP Officer , SPC Walker , was
conducting speed enforcement on Stony Lonesome Road.        SPC
Walker observed a black in color Ford F-150 to be going 39
MPH down Stony Lonesome Road . SPC Walker confirmed with
radar that vehicle was traveling 37 MPH in a 25 MPH zone .
SPC Walker initiated a traffic stop on Stony Lonesome Road
adjacent to Lusk pond.

3. When SPC Walker approached the driver , later identified
at the defendant , he could smell the odor of an alcoholic
beverage coming from the vehicle.     SPC Walker asked for his
driver ' s license and registration . SPC Walker asked the
defendant where he was coming from and the defendant stated
right outside base in Highland Falls . SPC Walker informed
him he could smell alcohol coming from him and asked how
much he had to drink . The defendant responded 3 beers. When
the defendant was asked if he should be operating his
vehicle and if he was ok , he did not respond . The
defendant appeared to be very nervous and SPC Walker
returned to his vehicle and called for assistance .

4 . Patrol Supervisors , SGT Plazaola and SGT Nebocat
arrived , SPC Walker briefed them on the situation .  SPC
Walker approached the defendant again and explained that
his supervisor was coming and that they would be conducting
tests on the side of the road and a portable breathalyzer .
The defendant stated he would not pass any of them . SPC
Walker asked the defendant to be honest and he stated he
was drinking in Newburgh and had 3 beers and 1 shot of
liquor .
     Case 7:19-mj-06053-MRG Document 1 Filed 06/27/19 Page 3 of 3



5 . SPC Walker noticed that the defendant was nervous and
his hands were shaking . He noticed that the defendant ' s
eyes were glassy and watery . SPC Walker asked the defendant
to step out of the vehicle and conduct the walk and turn
test on a painted line . SPC Walker noted that the defendant
was having problems keeping his balance , missed putting his
heel to toe and took the incorrect number of steps . SPC
Walker next administered the one leg stand and noted that
the defendant swayed , used his arms to keep balance , kept
putting his foot down and did not count out loud. The
defendant was administered a portable breath test and he
blew a . 138 %. The defendant was then placed under arrest
and taken to the PMO for processing .

6 . While at the station , SGT Shepps administered the
Horizontal Gaze Nystagmus and noted that both eyes did not
pursue smoothly , noted distinct nystagmus at max deviation
and nystagmus onset prior to 45 degrees . The defendant was
also issued another breathalyzer using the DataMaster and
the results revealed his BAC level was0 . 12 %.

7 . The defendant was processed and issued a United States
District Court Violation for Driving while Intoxicated
(DCVN 8005812/SYl0) and United States District Court
Violation for Speeding in Excess (11 - 25 MPH) (DCVN
8005811/SYl0).

WHEREFORE, deponent prays that the above-named defendant be
imprisoned or bailed, as the case may be.




Sworn to before me this
27th day of June , 2019




United States Magist
Southern District of
